EXHIBIT NO. 10.49

 

AGREEMENT made this 31st day of December, 1997 between The Mutual Life Insurance
Company of New York (the “Company”) and Centre Life Reinsurance Limited (the
“Reinsurer”).

 

WHEREAS, a reinsurance agreement (the “Original Agreement”) dated March 23,
1992, and amended December 31, 1992, was entered into between the Company and
Atlantic International Reinsurance Company, Ltd., London Life International
Reinsurance Corporation and National Indemnity Company (together the “Original
Reinsurers”) whereby the Original Reinsurers agreed to reinsure a sixty percent
(60%) quota share of the Company’s portfolio of individual disability income
insurance policies under the terms and conditions more fully identified in the
Original Agreement; and

 

WHEREAS, the Original Reinsurers were released and discharged from the
obligations contained in the Original Agreement by the Company and the Reinsurer
agreed to perform and be bound by the terms of the Original Agreement pursuant
to a Novation Agreement between the Company, the Original Reinsurers and the
Reinsurer with an effective date of December 31, 1997.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

 

It is understood and agreed that with effect from December 31, 1997 the Original
Agreement is amended, restated and superseded in its entirety by the Reinsurance
Agreement dated as of December 31, 1997 between the Company and the Reinsurer as
follows:



--------------------------------------------------------------------------------

Reinsurance Agreement

 

(hereinafter referred to as the “Agreement”)

 

dated as of December 31, 1997

 

by and between

 

The Mutual Life Insurance Company of New York

 

of New York, New York

 

(hereinafter referred to as the “Company”)

 

And

 

Centre Life Reinsurance Limited

 

of Hamilton, Bermuda

 

(hereinafter referred to as the “Reinsurer”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I    REINSURED POLICIES    1 ARTICLE II    TERRITORY    1 ARTICLE III   
COVERAGE    1 ARTICLE IV    ULTIMATE NET LOSS    2 ARTICLE V    TERMINATION    2
ARTICLE VI    REINSURANCE PREMIUM    3 ARTICLE VII    EXPENSE ALLOWANCES    4
ARTICLE VIII    REINSURER’S EXPENSES    4 ARTICLE IX    DIVIDENDS    6 ARTICLE X
   PROFIT SHARE    6 ARTICLE XI    NON-PAYMENT OF PREMIUMS    8 ARTICLE XII   
COMMUTATION (RECAPTURE)    8 ARTICLE XIII    SECURITY / RESERVES    8
ARTICLE XIV    POLICY AND CLAIMS ADMINISTRATION    9 ARTICLE XV    APPOINTMENT
OF THIRD PARTY ADMINISTRATOR    9 ARTICLE XVI    OFFSET    10 ARTICLE XVII    NO
ASSIGNMENT    10 ARTICLE XVIII    REPORTS AND REMITTANCES    11 ARTICLE XIX   
GOVERNING LAW    13 ARTICLE XX    ACCESS TO RECORDS    13 ARTICLE XXI    NO
THIRD PARTY RIGHTS    13 ARTICLE XXII    AMENDMENTS AND ALTERATIONS    13
ARTICLE XXIII    CURRENCY    14 ARTICLE XXIV    INSOLVENCY    14 ARTICLE XXV   
CLAIM SETTLEMENTS    15 ARTICLE XXVI    ARBITRATION    15 ARTICLE XXVII   
SERVICE OF SUIT    16 ARTICLE XXVIII    TAXES    16 ARTICLE XXIX    ERRORS AND
OMISSIONS    17 ARTICLE XXX    INTEGRATION    17



--------------------------------------------------------------------------------

ARTICLE XXXI    NO WAIVER    17 ARTICLE XXXII    INSOLVENCY FUNDS EXCLUSION   
17 ARTICLE XXXIII    MISCELLANEOUS PROVISIONS    18 ARTICLE XXXIV    DAC TAX   
19 ARTICLE XXXV    PROGRAM OF INTERNAL REPLACEMENT    19 ARTICLE XXXVI   
REINSURANCE    20 ARTICLE XXXVII    WAR EXCLUSION    20

 

SCHEDULES

 

SCHEDULE A    —      DESCRIPTION OF REINSURED POLICIES    22 SCHEDULE B    —  
   PREMIUM EXPENSE RATIO    28 SCHEDULE C    —      LETTER OF CREDIT
REQUIREMENTS    29 SCHEDULE D    —      TRUST REQUIREMENTS    30 SCHEDULE E   
—      INDEX OF DEFINED TERMS    32



--------------------------------------------------------------------------------

ARTICLE I

REINSURED POLICIES

 

This Agreement shall cover all Policies written by the Company that meet the
following conditions (collectively, hereinafter referred to as “Reinsured
Policies”):

 

  A) were in force on January 1, 1997 (the “In Force Date”) or in force before
the In Force Date and reinstated thereafter, or issued after the In Force Date
and prior to December 31, 1998, and

 

  B) are classified by the Company as U.S. Individual Disability Income
business, such business being defined in New York Insurance Law Section
1113(a)(3)(ii) and which are included among the policy forms listed in the
attached Schedule A.

 

“Policies” or “Policy” shall include any insurance policy, reinstatement or
renewal thereof, supplementary benefit and rider. All reinsurance for which the
Reinsurer will be obligated by virtue of this Agreement shall be subject to the
same terms, conditions, waivers, modifications, alterations, and cancellations
as contained in the Reinsured Policies. No voluntary material changes, if made
on or after the In Force Date, in the terms and conditions in the Reinsured
Policies shall be covered hereunder without the prior written approval of such
changes by the Reinsurer. This Agreement will cover Ultimate Net Loss arising
from such Reinsured Policies as if the non-approved changes were not made.

 

If the Company’s liability under any of the Reinsured Policies is increased or
decreased because of a misstatement of age or sex or any other material fact,
the Reinsurer’s liability will accordingly be increased or decreased. If a
Reinsured Policy that was reduced, terminated, or lapsed subsequent to the
Inception Date is reinstated while this Agreement is in force, the reinsurance
for such Reinsured Policy shall be reinstated automatically to the reinstated
amount. The Company will pay to the Reinsurer all amounts received or charged by
the Company in connection with such reinstatement or change.

 

ARTICLE II

TERRITORY

 

The territorial limits of this Agreement shall be identical to those of the
Reinsured Policies.

 

ARTICLE III

COVERAGE

 

Subject to the terms, conditions and limits of this Agreement, the Reinsurer
shall indemnify the Company for all Ultimate Net Loss incurred by the Company
under the Reinsured Policies and paid on or after 11:59 p.m. Eastern Standard
Time on December 31, 1997 (the “Inception Date”).

 

1



--------------------------------------------------------------------------------

ARTICLE IV

ULTIMATE NET LOSS

 

“Ultimate Net Loss” shall mean the sum of

 

  (i) the actual benefit payments or claim settlements paid by the Company on
its net retained liability (net after deduction of reinsurance other than the
reinsurance ceded under this Agreement, whether collectible or not) after making
deductions for all recoveries, subrogations and inuring reinsurance, whether or
not collectible (excluding, in all events, attorneys’ fees and all other
expenses incurred in conjunction with the payment of benefits or losses), plus

 

  (ii) waived premiums, plus

 

  (iii) policyholder dividends paid or payable by the Company in accordance with
Article IX, Dividends, of this Agreement.

 

Ultimate Net Loss shall not include any amount paid by the Company for any
extra-contractual obligations (including but not limited to punitive damages,
bad faith damages or compensatory damages) which may arise from the acts or
omissions of the Company in its conduct with its own insured or policyholder,
the beneficiary or assignee of any policy or any other person. Notwithstanding
the foregoing, Ultimate Net Loss will include an equitable proportion of
extra-contractual obligations where, and only where, the Reinsurer, Disability
Management Services, Inc., or a Third Party Administrator acting upon the
direction of the Reinsurer, is an active party and directs, consents to, or
ratifies the act, omission, or course of conduct that ultimately results in
assessment of such extra-contractual obligations. Payment of Ultimate Net Loss
by the Reinsurer shall not, in and of itself, mean that the Reinsurer has been
an active party or directed, consented to, or ratified the act, omission, or
course of conduct that ultimately resulted in assessment of such
extra-contractual obligations.

 

All recoveries or payments received by the Company subsequent to a benefit
payment or claim settlement under this Agreement shall be applied as if
recovered or received prior to the aforesaid settlement and all necessary
adjustments shall be made by the parties hereto, provided that nothing in this
Article shall be construed to mean that losses under this Agreement are not
recoverable until the Company’s loss has been ascertained.

 

ARTICLE V

TERMINATION

 

The Reinsurer’s liability with respect to the Reinsured Policies will terminate
on the earlier of:

 

  1) the date the Reinsured Policies are recaptured in accordance with Article
XII, Commutation (Recapture), and

 

  2) the date the Company’s liability with respect to the Reinsured Policies is
extinguished.

 

2



--------------------------------------------------------------------------------

ARTICLE VI

REINSURANCE PREMIUM

 

The Company shall pay to the Reinsurer premiums (the “Reinsurance Premiums”)
equal to the following:

 

  1) the Initial Premium (due and payable on the Inception Date), plus

 

  2) all Net Premiums received (or deemed received in the case of waived
premiums) by the Company on or after the Inception Date in connection with the
Reinsured Policies (payable to the Reinsurer in accordance with Article XVIII,
Reports and Remittances).

 

“Initial Premium” shall mean an amount equal to the sum of the following:

 

  a) the Company’s statutory reserves as of December 31, 1996 (equal to
$343,054,000), less

 

  b) $38.5 million as of December 31, 1996 (the “Initial Expense Allowance”),
plus

 

  c) the Market Value Adjustment (as defined below) as of December 31, 1996,
plus

 

  d) 100% of the Net Subject Premiums (as defined below) received by the Company
on or after the In Force Date and prior to the Inception Date, less

 

  e) 100% of the Ultimate Net Loss paid by the Company on or after the In Force
Date and prior to the Inception Date, plus

 

  f) an investment credit, which shall be equal to {[a) less b) plus c)]
multiplied by the Market Value Rate (as defined below)} plus {[d) less e)]
multiplied by (the Market Value Rate divided by two)}.

 

“Market Value Adjustment” shall mean an amount equal to the Market Value Factor
multiplied by $304,554,000 (being a) less b) above).

 

“Market Value Factor” shall mean an amount equal to {[1.065/(1+ the Market Value
Rate)]12 - 1}

 

“Market Value Rate” shall mean an amount equal to the yield on the United States
Government Strip, cusip number 912833GD6 maturing on November 15, 2008 as quoted
by the Bloomberg Financial Markets Information Service at the close of the day
that the Initial Premium is paid by the Company to the Reinsurer.

 

“Discount Rate” shall mean an amount equal to the Market Value Rate less fifty
(50) basis points.

 

“Net Subject Premiums” shall mean, for the Reinsured Policies, Net Premiums less
the Renewal Expense Allowances (as defined in Article VII, Expense Allowances).

 

“Net Premiums” shall mean, for the Reinsured Policies, direct and assumed
premiums (including waived premiums on all claims regardless of when they were
incurred) less return premiums (not

 

3



--------------------------------------------------------------------------------

including any payments to policyholders under a premium refund rider), less
premiums for reinsurance which would inure to the benefit of the Reinsurer under
this Agreement, plus any expense allowances received by the Company under such
other reinsurance.

 

ARTICLE VII

EXPENSE ALLOWANCES

 

The Reinsurer shall pay to the Company or on behalf of the Company additional
expense allowances (the “Renewal Expense Allowances”) equal to:

 

  i) P(t) of direct renewal premiums and first-year commissions due to the
Reinsurer according to the calculation in Schedule B attached hereto (the
“Premium Related Expense Allowance”), plus

 

  ii) such other amounts to reimburse the Company for the expenses it incurs in
connection with the administration of the Reinsured Policies (including the
administration of policyholder dividends paid, if any, by the Company on
Reinsured Policies) and the administration of Ultimate Net Loss arising under
the Reinsured Policies (the “Administration Expense Allowance”). It is further
agreed that the Administration Expense Allowance may, by joint agreement of the
Company and the Reinsurer, be paid directly to a Third Party Administrator
appointed by the Company in accordance with Article XIV, Policy and Claims
Administration. For the purpose of calculating Net Subject Premiums only, these
amounts shall be included in the calculation of the Administration Expense
Allowance whether they are paid to the Company or directly to the Third Party
Administrator on behalf of the Company.

 

P(t) shall mean the Premium Expense Ratio for calendar year “t” as shown in
Schedule B attached hereto. It is expressly agreed that the Premium Related
Expense Allowances are deemed to reimburse the Company for any and all premium
taxes, licenses, fees, commissions, and other comparable expenses incurred by
the Company on the Reinsured Policies. Except as included therein, the Reinsurer
will not reimburse the Company for any other such expenses.

 

ARTICLE VIII

REINSURER’S EXPENSES

 

The “Reinsurer’s Expenses” shall mean an amount equal to the sum of:

 

  1) $7.5 million (the “Reinsurer’s Initial Margin”), plus

 

  2) an amount (the “1997 Reinsurer’s Margin”) equal to the product of

 

  a) 60 basis points, multiplied by

 

  b) the sum of (i) the Average Agreement Loss Reserves in calendar year 1997
plus (ii) the Average Agreement Expense Reserves in calendar year 1997.

 

4



--------------------------------------------------------------------------------

  3) a quarterly amount (the “Reinsurer’s Renewal Margin”) equal to the product
of

 

  a) 15 basis points, multiplied by

 

  b) the sum of (i) the Average Agreement Loss Reserves in that calendar
quarter, plus (ii) the Average Agreement Expense Reserves in that calendar
quarter.

 

It is expressly agreed that the Reinsurer’s Expenses are deemed to cover, inter
alia, the actual expenses incurred by the Reinsurer (excluding those included in
the Expense Allowances) in policy administration, payment or settlement of
benefits paid on the Reinsured Policies, or any other expenses incurred by the
Reinsurer to appropriately fulfill the Company’s obligations under the Reinsured
Policies assumed by the Reinsurer under this Agreement; provided, however, that
the Company shall be responsible to pay for the costs of Security in accordance
with Article XIII, Security/Reserves.

 

The “Agreement Loss Reserves,” as of any date, shall mean an amount computed in
a manner similar to that which would be used to calculate statutory reserves for
the Reinsured Policies in the Company’s Statutory Annual Statement had this
Agreement not been in force.

 

The “Agreement Expense Reserves,” as of any date, shall be equal to X% of the
Agreement Loss Reserves at that point in time, where X% shall be equal to:

 

  • 4% if the Profit Share Date (as defined in Article X, Profit Share, of this
Agreement) is prior to or including December 31, 2005;

 

  • 3% if the Profit Share Date is after December 31, 2005 and prior to or
including December 31, 2015; and

 

  • 2% if the Profit Share Date is after December 31, 2015.

 

The “Average Agreement Loss Reserves,” for any period, shall mean an amount
equal to (the sum of the Agreement Loss Reserves at the beginning of the period
plus the Agreement Loss Reserves at the end of the period) divided by two (2).

 

The “Average Agreement Expense Reserves,” for any period, shall mean an amount
equal to (the sum of the Agreement Expense Reserves at the beginning of the
period plus the Agreement Expense Reserves at the end of the period) divided by
two (2).

 

5



--------------------------------------------------------------------------------

ARTICLE IX

DIVIDENDS

 

Pursuant to the terms and conditions of this Agreement, the Reinsurer shall
reimburse the Company for dividends declared in the normal course of business on
the Reinsured Policies; provided, however, that the Reinsurer shall not be
required to reimburse the Company for any dividend payments, credits granted, or
any other amount or portion thereof paid or distributed solely in connection
with any demutualization of the Company.

 

ARTICLE X

PROFIT SHARE

 

A notional profit account (the “Profit Account”) shall be calculated by the
Reinsurer at the Inception Date of this Agreement and maintained until all
obligations of the Reinsurer hereunder have been satisfied or discharged in
full.

 

The Profit Account balance as of any date shall be defined as:

 

  1) the Initial Premium, plus

 

  2) 100% of the Net Subject Premiums received by the Reinsurer on or after the
Inception Date, less

 

  3) 100% of cumulative Ultimate Net Loss paid by the Reinsurer on or after the
Inception Date, plus

 

  4) (a) dividends in excess of an aggregate amount (since the Inception Date)
of $4 million paid by the Reinsurer included in item 3 above, plus (b) 50% of
the first $4 million of dividends (since the Inception Date) paid by the
Reinsurer included in item 3 above, less

 

  5) the Reinsurer’s Expenses, less

 

  6) the Agreement Loss Reserves as of that date, less

 

  7) the Agreement Expense Reserves as of that date.

 

All actual cash payments in items 1) through 4) are credited to or debited from
the Profit Account at the exact time when such amounts are received or paid by
the Reinsurer, as the case may be. With respect to item 5), the Reinsurer’s
Initial Margin is deemed to be paid on the In Force Date, the 1997 Reinsurer’s
Margin is deemed to be paid on July 1, 1997, and the Reinsurer’s Renewal Margins
are deemed to be paid on the 15th day of the middle month of each calendar
quarter. Items 6) and 7) are deemed to be “paid” on the date in question.

 

Each payment or deemed payment of items 1) through 7) above shall be discounted
to the In Force Date at the Discount Rate. The total of such discounted amounts
shall be defined as the “Profit Amount.”

 

6



--------------------------------------------------------------------------------

The Company’s share of the Profit Amount (the “Company’s Share of the Profit
Amount”) shall be:

 

First

  $45 million:   0%

Next

  $32 million:   25%

Excess of

  $77.0 million:   50%

 

As of any Profit Share Date, the “Eligible Profit Amount” shall mean an amount
equal to the Company’s Share of the Profit Amount times the following
percentages:

 

First Profit Share Date:

  25%

Next Profit Share Date:

  35%

Next Profit Share Date:

  45%

Next Profit Share Date:

  55%

Next Profit Share Date:

  65%

Next Profit Share Date:

  75%

Next Profit Share Date:

  85%

Next Profit Share Date
And thereafter:

  100%

 

The first Profit Share Date shall be December 31, 2003. The subsequent Profit
Share Dates shall be each December 31 thereafter.

 

The “Profit Share Amount” shall mean an amount equal to:

 

  A) the Eligible Profit Amount plus interest at the Discount Rate accrued from
the In Force Date to the Profit Share Date, less

 

  B) any policyholder dividends paid or payable by the Company in excess of an
aggregate amount (since the Inception Date) of $4 million plus interest at the
Discount Rate accrued from the date when such amounts are paid by the Reinsurer
to the Profit Share Date, less

 

  C) 50% of the first $4 million of any policyholder dividends paid or payable
by the Company (since the Inception Date) plus interest at the Discount Rate
accrued from the date when such amounts are paid by the Reinsurer to the Profit
Share Date, less

 

  D) any Profit Share Amount(s) previously paid by the Reinsurer to the Company
plus interest at the Discount Rate accrued from the date(s) of such payment(s)
to the Profit Share Date in question.

 

The Profit Share Amount shall be paid by the Reinsurer to the Company in
accordance with Article XVIII, Reports and Remittances.

 

7



--------------------------------------------------------------------------------

ARTICLE XI

NON-PAYMENT OF PREMIUMS

 

In the event that the Company fails to pay a Reinsurance Premium within fifteen
(15) days of the date such premium is due, the Reinsurer shall notify the
Company in writing via registered or certified mail of the overdue premium. In
the event that the Company does not remit the overdue premium to the Reinsurer
within thirty (30) days of receiving such notification from the Reinsurer, the
Reinsurer shall have the right to immediately cancel this Agreement by mailing
the Company a written notice of cancellation, and the Reinsurer’s remaining
liability, notwithstanding any provision to the contrary contained herein, shall
be immediately reduced to an amount equal to the greater of zero ($0) and the
Profit Share Amount. The mailing of the Reinsurer’s cancellation notice shall be
sufficient notice and the effective date of cancellation shall be the date the
notice of cancellation was posted (the “Cancellation Date”).

 

ARTICLE XII

COMMUTATION (RECAPTURE)

 

By mutual agreement, the Company and the Reinsurer may commute this Agreement at
any December 31, beginning December 31, 2007. In the event of such commutation,
the Reinsurer’s sole liability shall be to pay to the Company an amount to be
mutually agreed by the Company and the Reinsurer. If the Company and the
Reinsurer cannot mutually agree on such amount, this Agreement will not be
commuted. Commutation by the Company and the payment of the agreed amount by the
Reinsurer shall constitute a complete and final release of the Reinsurer in
respect of any and all known and unknown obligations or liability of any nature
to the Company under or related to this Agreement. Upon commutation, any amounts
due shall be payable by the Reinsurer to the Company within 30 days following
the effective date of commutation.

 

ARTICLE XIII

SECURITY/RESERVES

 

The Reinsurer shall establish and maintain adequate reserves with respect to the
Reinsured Policies as are necessary to enable the Company to take full credit
for the reinsurance provided by this Agreement on its statutory balance sheet
filed with the insurance departments of all states in which the Company files
its annual statement, including, but not limited to, establishing and
maintaining reserves to enable the Company to comply with § 125.5(b) of the New
York Insurance Regulations.

 

The Reinsurer agrees to provide the Company with either an irrevocable letter of
credit and/or trust fund issued by a mutually agreed bank, of which the Company
shall be the beneficiary which shall secure in full all liabilities of the
Reinsurer to the Company with respect to this Agreement as shown on the reports
required under Article XVIII, Reports and Remittances. The Reinsurer shall have
the choice, at its sole discretion, of the type of security so provided. The
specific requirements of any letter of credit or trust fund are set forth in
Schedule C and D, respectively attached hereto.

 

Any such letter of credit or trust fund shall be established under the laws of
the state of New York, as appropriate, and shall meet all requirements of the
state regulatory authorities

 

8



--------------------------------------------------------------------------------

responsible for the Company so as to allow the Company to take full statutory
credit for the reinsurance herein.

 

The Company shall be responsible for all reasonable and customary bank charges
associated with issuing and providing the letter of credit or administering and
acting as trustee for a trust fund.

 

ARTICLE XIV

POLICY AND CLAIMS ADMINISTRATION

 

The Company shall administer the Reinsured Policies, perform all accounting
procedures and settle all claims arising under the Reinsured Policies. The
Reinsurer agrees, the foregoing notwithstanding, that the Company may hire,
appoint or otherwise delegate such duties to a third party administrator (the
“Third Party Administrator”) acceptable to the Reinsurer, such acceptance shall
not be unreasonably withheld. In the event that a replacement Third Party
Administrator needs to be appointed, the Reinsurer shall take all reasonable
steps to assist the Company in identifying and appointing such replacement.

 

The Company, directly or through the Third Party Administrator, shall maintain
its underwriting and accounting (including the determination of dividends
payable under the Reinsured Policies) procedures in accordance with the
Company’s practices in place on the Inception Date and its claims handling
procedures and practices in accordance with the customary and prevailing
standards accepted by professional claims management administrators and
personnel with respect to all claims by claimants. Except as required by changes
in applicable laws and regulations, the Company agrees, directly or through the
Third Party Administrator, not to change its underwriting, accounting or claims
handling procedures and practices in any manner from those in effect at the
inception of this Agreement that would materially adversely affect this
Agreement or the obligations of the Reinsurer hereunder unless the Company has
received the prior written approval of the Reinsurer to such changes; provided,
however, that in no event shall a breach of this covenant by the Company or the
Third Party Administrator give the Reinsurer the right to terminate this
Agreement.

 

ARTICLE XV

APPOINTMENT OF THIRD PARTY ADMINISTRATOR

 

As of the inception of this Agreement, the Company has appointed Disability
Management Services, Inc. (“DMS”) with its principal business address at 1391
Main Street, Springfield, Massachusetts as the Third Party Administrator and the
Reinsurer has consented to such appointment.

 

9



--------------------------------------------------------------------------------

So long as DMS is the Third Party Administrator, the Company shall not be
responsible for the following duties or the consequences of the actions
described herein:

 

  1) late payment charges or submission of reports in accordance with the
provisions of Article XVIII, Reports and Remittances, of this Agreement; and

 

  2) non-payment of premiums in accordance with the provisions of Article XI,
Non-Payment of Premiums, of this Agreement, so long as the Company agrees that
DMS shall remit premiums directly to the Reinsurer.

 

The Company expressly agrees that the Reinsurer may pay DMS its fees directly.

 

If the Company is unsatisfied with the performance of DMS, the Company will
notify the Reinsurer in writing as soon as possible. The Reinsurer will use its
reasonable best efforts to remedy the situation. If, however, the Company in its
reasonable determination concludes that DMS should be removed, it will be free
to remove DMS, and the Reinsurer shall reimburse the Company for damages caused
by such removal in an amount to be mutually agreed upon by the Reinsurer and the
Company. In addition, the Reinsurer agrees that the Company shall not be
responsible for the duties set forth in item 1) above until such time as an
acceptable replacement for DMS is appointed or the Company reassumes such
duties. The Company shall undertake all reasonable steps to find an acceptable
replacement as soon as possible.

 

ARTICLE XVI

OFFSET

 

Any debts or credits, matured or unmatured, liquidated or unliquidated,
regardless of when they arose or were incurred, in favor of or against either
the Company or the Reinsurer with respect to this Agreement are deemed mutual
debts or credits, as the case may be, and shall be set off, and only the net
balance shall be allowed or paid.

 

This provision shall not be affected by the insolvency of either party to this
Agreement.

 

ARTICLE XVII

NO ASSIGNMENT

 

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, assigns and legal representatives. Neither this
Agreement, nor any right hereunder, may be assigned by any party (except by the
Reinsurer to a member of the Zurich Group with equal or higher claims paying
ratings as that of the Reinsurer provided that, the guarantee of Centre
Reinsurance Holdings Limited remains in effect) without the written consent of
the other party hereto.

 

10



--------------------------------------------------------------------------------

ARTICLE XVIII

REPORTS AND REMITTANCES

 

1. Net Premiums to be paid by the Company to the Reinsurer shall be due and
payable no later than thirty (30) days after the end of each calendar month.

 

2. All Ultimate Net Loss Payments under this Agreement shall be settled by the
Company through a revolving fund (the “Claims Revolving Fund”) provided by the
Reinsurer, which on the Inception Date of this Agreement shall be an amount to
be mutually agreed and from which all Ultimate Net Loss Payments shall be paid
on a quarterly basis. The amount of the Claims Revolving Fund shall be
determined from time to time by the parties and shall be adjusted based on the
average Ultimate Net Loss Payments paid through the Claims Revolving Fund during
the preceding two quarters. The amount in the Claims Revolving Fund shall be
maintained at the agreed level and any payments made shall be restored to the
Claims Revolving Fund by the Company withholding from the quarterly remittance
of Net Premiums to the Reinsured at the end of each quarter, the amount by which
the agreed amount exceeds the actual amount in the Claims Revolving Fund at the
end of each quarter. In the event that the premiums due the Reinsurer are
insufficient to restore the Claims Revolving Fund, the Reinsurer shall remit by
wire transfer to the Claims Revolving Fund the amount of any deficiency.

 

In the event of a large loss or series of losses, due to be paid by the Company,
and due to be paid by the Reinsurer during the following quarter(s) and the
amount in the Claims Revolving Fund is insufficient, the Company may request and
the Reinsurer shall provide payment by an agreed settlement separate from the
quarterly account.

 

The Company shall credit the Reinsurer quarterly with the interest earned on the
Claims Revolving Fund which shall be invested in short term instruments and such
interest shall be included in the account.

 

3. The Renewal Expense Allowance to be paid by the Reinsurer to the Company
shall be due and payable forty-five (45) days after the end of each calendar
month.

 

4. The Profit Share Amount to be paid by the Reinsurer to the Company shall be
due and payable thirty (30) days after the later of (i) each Profit Share Date
or (ii) the date that the Profit Share Amount can be calculated.

 

5. Any payments to either party received more than fifteen (15) days after the
date due shall be deemed late payments. Any late payments by either party shall
accrue interest at a rate equal to the greater of 1% per month, compounded
semi-annually or the Yield on the one year United States Treasury Bill existent
on each January 1 plus 250 basis points (such interest being a “Late Fee”).

 

11



--------------------------------------------------------------------------------

6. A report shall be provided by the Company to the Reinsurer on the Inception
Date providing the information necessary to calculate the Initial Premium, as
determined in accordance with Article VI, Reinsurance Premium (the “Initial
Report”).

 

If a Third Party Administrator has been appointed by the Company, the obligation
to provide the reports in paragraphs 7,8,9 and 12 shall be the obligation of
such Third Party Administrator and not the Company.

 

7. Within thirty (30) days of the end of each calendar month the Company shall
supply the Reinsurer with a report (the “Monthly Report”) that shall provide the
following data for the monthly period and cumulatively from the In Force Date to
the end of the calendar month for such Monthly Report:

 

  a) Net Premiums received by the Company;

 

  b) the Company’s share of the Administrative Expense Allowance;

 

  c) Ultimate Net Loss paid by the Company; and

 

  d) the Agreement Loss Reserves.

 

8. Within forty-five (45) days after the end of each calendar year, the Company
shall supply the Reinsurer with a report (the “Annual Report”) that shall
provide data, as respects the Reinsured Policies, in detail sufficient for the
Reinsurer to prepare its annual financial statements and for the Reinsurer’s
actuary to sign an statement of actuarial opinion with respect to the reserves
carried in such financial statements.

 

9. The Company shall furnish to the Reinsurer within fifteen (15) days prior to
the close of the calendar quarter a reasonable estimate of the Reinsurer’s
obligations under this Agreement as of such date in order for the Reinsurer to
determine the amount of security to be provided in accordance with Article XIII,
Security/Reserves.

 

10. The Reinsurer shall furnish to the Company within thirty (30) days after the
end of each calendar year a report indicating the calculation of the Profit
Share Amount.

 

11. In preparing all reports required in this Agreement, including, without
limitation, the Initial Report, the Company or the Reinsurer, as applicable,
shall use its best efforts to supply the actual data. If the actual data cannot
be supplied with the appropriate report, the Company or the Reinsurer, as
applicable, shall produce best estimates and make any required payments based on
such estimates Amended reports based on actual data shall be provided by the
Company or the Reinsurer, as applicable, no more than ten (10) business days
after the actual data becomes available, and any required payments based on such
actual data shall be made by the appropriate part so that the parties are placed
in the same economic position they would have been if the payments had been
based on the actual data in the first instance.

 

12



--------------------------------------------------------------------------------

12. The Company shall also periodically update and furnish to the Reinsurer such
other reports or information as may reasonably be required by the Reinsurer and
reasonably available to the Company.

 

ARTICLE XIX

GOVERNING LAW

 

This Agreement shall be interpreted and governed by the laws of the State of New
York without regard to its rules with respect to conflicts of law.

 

ARTICLE XX

ACCESS TO RECORDS

 

The Reinsurer or its duly appointed representatives shall have free access to
the books, records and papers of the Company, the Third Party Administrator, if
any, or its agents at all reasonable times during the continuance of this
Agreement or any liability hereunder, for the purpose of obtaining information
concerning this Agreement or the subject matter thereof.

 

The Reinsurer shall use its reasonable best efforts to cause the Third Party
Administrator to provide to the Company or its duly appointed representatives
free access to the books, records and papers of any Third Party Administrator at
all reasonable times during the continuance of this Agreement or any liability
hereunder, for the purpose of obtaining information concerning this Agreement or
the subject matter thereof.

 

ARTICLE XXI

NO THIRD PARTY RIGHTS

 

This Agreement is solely between the Company and the Reinsurer, and in no
instance shall any other party have any rights under this Agreement except as
expressly provided otherwise in Article XXIV, Insolvency.

 

ARTICLE XXII

AMENDMENTS AND ALTERATIONS

 

This Agreement may be changed, altered or amended as the parties may agree,
provided such change, alteration or amendment is evidenced in writing executed
by the Company and the Reinsurer. If the New York State Insurance Department
(the “Department”) raises an objection to any provision of this Agreement, which
will lead it to refuse to approve the Agreement, the parties shall use their
best efforts to agree upon an alternative provision acceptable to the
Department, with the intent to maintain the relevant economics of the parties
hereto.

 

13



--------------------------------------------------------------------------------

ARTICLE XXIII

CURRENCY

 

Whenever the word “Dollars” or the “$” sign appear in this Agreement, they shall
be construed to mean United States Dollars, and all transactions under this
Agreement shall be in United States Dollars.

 

ARTICLE XXIV

INSOLVENCY

 

In the event of the insolvency of the Company all reinsurance made, ceded,
renewed or otherwise becoming effective under this Agreement shall be payable by
the Reinsurer directly to the Company or to its liquidator, receiver, or
statutory successor on the basis of the liability of the Company under the
contract or contracts reinsured without diminution because of the insolvency of
the Company. It is understood, however, that in the event of the insolvency of
the Company, the liquidator or receiver or statutory successor of the insolvent
Company shall give written notice of the pendency of a claim against the
insolvent Company on the policy reinsured within a reasonable time after such
claim is filed in the insolvency proceeding, and that during the pendency of
such claim the Reinsurer may investigate such claim and interpose, at its own
expense, in the proceeding where such claim is to be adjudicated any defense or
defenses which it may deem available to the Company or its liquidator or
receiver or statutory successor.

 

It is agreed, however, that the liquidator or receiver or statutory successor of
the insolvent Company shall give written notice to the Reinsurer of the pendency
of a claim against the insolvent Company on the Reinsured Policies within a
reasonable time after such claim is filed in the insolvency proceeding and that
during the pendency of such claim, the Reinsurer may investigate such claim and
interpose, at its own expense, in the proceeding when such claim is to be
adjudicated, any defense or defenses which it may deem available to the Company
or its liquidator or receiver or statutory successor. The expense thus incurred
by the Reinsurer shall be chargeable, subject to court approval, against the
insolvent Company as part of the expense of liquidation to the extent of a
proportionate share of the benefit which may accrue to the Company solely as a
result of the defense undertaken by the Reinsurer.

 

When two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Agreement as though such
expense had been incurred by the insolvent Company. Should any party hereto be
placed in rehabilitation or liquidation or should a rehabilitator, liquidator,
receiver, conservator or other person or entity of similar capacity be appointed
as respects such party, all amounts due any of the parties hereto whether by
reason of premiums, losses or otherwise under this Agreement shall at all times
be subject to the right of offset at any time and from time to time, and upon
the exercise of same, only the net balance shall be due and payable in
accordance with Section 7427 of the Insurance Law of the State of New York.

 

14



--------------------------------------------------------------------------------

ARTICLE XXV

CLAIM SETTLEMENTS

 

All benefit payments or claim settlements made by the Company, directly or
through the Third Party Administrator, if any, shall be binding upon the
Reinsurer, provided, however, that such benefit payments or claim settlements
are within the terms, conditions and limitations of the Reinsured Policies and
within the terms, conditions and limitations of this Agreement.

 

ARTICLE XXVI

ARBITRATION

 

It is the intention of the parties that disputes arising out of the provisions
of this Agreement or concerning its interpretation or validity, and whether
arising before or after termination of this Agreement, be settled by negotiation
between the parties. If a dispute has not been settled through negotiation, both
parties agree to try in good faith to settle such dispute by non-binding
mediation before resorting to arbitration.

 

Any dispute not resolved under the above paragraph shall be submitted for
decision to a panel of three arbitrators. Notice requesting arbitration must be
in writing and sent certified or registered mail, return receipt requested. One
arbitrator shall be chosen by each party and the two arbitrators shall, before
instituting the hearing, choose an impartial third arbitrator (the “Umpire”) who
shall preside at the hearing. If either party fails to appoint its arbitrator
within thirty (30) days after being requested to do so by the other party, the
latter, after ten (10) days notice by certified or registered mail of its
intention to do so, may appoint the second arbitrator. If the two arbitrators
are unable to agree upon the Umpire within thirty (30) days of their
appointment, the two arbitrators shall request the United States Federal Court
for the Southern District of New York to appoint an Umpire with those
qualifications, or if the Federal Court declines to act, the State Court having
general jurisdiction in such area. The Umpire shall promptly notify in writing
all parties to the arbitration of his selection. Unless the parties otherwise
agree all arbitrators shall be disinterested active or former executive officers
of insurance or reinsurance companies or Underwriters at Lloyd’s, London.

 

Within thirty (30) days after notice of appointment of all arbitrators, the
panel shall meet and determine timely periods for briefs, discovery procedures
and schedules for hearings. The panel shall be relieved of all judicial
formality and shall not be bound by the strict rules of procedure and evidence.
Unless the panel agrees otherwise, arbitration shall take place in New York, New
York, but the venue may be changed when deemed by the panel to be in the best
interest of the arbitration proceeding. Insofar as the arbitration panel looks
to substantive law, it shall consider the law of the State of New York. The
decision of any two arbitrators when rendered in writing shall be final and
binding. The panel is empowered to grant interim relief as it may deem
appropriate but shall not be empowered to award any punitive or exemplary
damages. To the extent, and only to the extent, that the provisions of this
Agreement are ambiguous or unclear, the panel shall make its decision
considering the custom and practice of the applicable insurance and reinsurance
business. The panel shall render its decision within sixty (60) days following
the termination of hearings, which decision shall be in writing, stating the
reasons thereof.

 

15



--------------------------------------------------------------------------------

Judgement upon the award may be entered in any court having jurisdiction
thereof. Each party shall bear the expense of its own arbitrator and shall
jointly and equally bear with other party the cost of the third arbitrator. The
remaining costs of the arbitration shall be allocated by the panel. The panel
may, at its discretion, award such further costs and expenses as it considers
appropriate, including but not limited to attorneys fees, to the extent
permitted by law.

 

ARTICLE XXVII

SERVICE OF SUIT

 

It is agreed that in the event of the failure of the Reinsurer to pay any amount
claimed to be due hereunder or to perform any other obligation under the
Agreement, the Reinsurer, at the request of the Company, will submit to the
jurisdiction of a court of competent jurisdiction within the United States.
Nothing in this Article constitutes or should be understood to constitute a
waiver of the Reinsurer’s rights to commence an action in any court of competent
jurisdiction in the United States, to remove an action to a United States
District Court, or to seek a transfer of a case to another court as permitted by
the laws of the United States or of any state in the United States. It is
further agreed that service of process in such suit may be made upon Willkie
Farr and Gallagher, One Citicorp Center, 153 East 53rd Street, 46th Floor, New
York, New York, 10022, and that in any suit instituted, the Reinsurer will abide
by the final decision of such court or of any appellate court in the event of an
appeal. The above-named are authorized and directed to accept service of process
on behalf of the Reinsurer in any such suit and/or upon the request of the
Company to give a written undertaking to the Company that they will enter a
general appearance upon the Reinsurer’s behalf in the event such a suit shall be
instituted. Further, pursuant to any statute of any state, territory or district
of the United States which makes provision therefor, the Reinsurer hereby
designates the Superintendent, Commissioner or Director of Insurance or other
officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Agreement of
reinsurance, and hereby designates the above-named as the person to whom the
said officer is authorized to mail such process or a true copy thereof.

 

ARTICLE XXVIII

TAXES

 

Other than as specified herein, the Company shall pay all taxes of any nature
associated with this Agreement and undertakes not to claim any deduction of the
premium hereon when making tax returns, other than Income or Profits Tax
returns, to any State or Territory of the United States of America or the
District of Columbia. Provided, however, that this Article shall not impose any
liability on the Company for any income, capital gains, profits or other similar
taxes payable by the Reinsurer in respect of its operations or this Agreement.

 

16



--------------------------------------------------------------------------------

ARTICLE XXIX

ERRORS AND OMISSIONS

 

If any delay, omission, error or failure to pay amounts due or to perform any
other act required by this Agreement is unintentional and caused by
misunderstanding or oversight, the Company and the Reinsurer will adjust the
situation to what it would have been had the misunderstanding or oversight not
occurred. The party first discovering such misunderstanding or oversight, or an
act resulting from such misunderstanding or oversight, will notify the other
party in writing promptly upon discovery thereof, and the parties shall act to
correct such misunderstanding or oversight within twenty (20) business days of
such other party’s receipt of such notice. However, this Article shall not be
construed as a waiver by either party of its right to enforce strictly the terms
of this Agreement.

 

ARTICLE XXX

INTEGRATION

 

This Agreement and attached schedules constitute the entire agreement between
the parties hereto relating to the subject matter hereof and supersedes all
prior and contemporaneous agreements, understandings, negotiations and
discussions, whether oral or written, of the parties and there are no general or
specific warranties, representations or other agreements by or among the parties
in connection with the entering into of this Agreement or the subject matter
hereof except as specifically set forth herein.

 

ARTICLE XXXI

NO WAIVER

 

No consent or waiver, express or implied, by any party to or of any breach or
default by any other party in the performance by such other party of its
obligations hereunder shall be deemed or construed to be a consent or waiver to
or of any other breach or default in the performance of obligations hereunder by
such other party hereunder. Failure on the part of any party to complain of any
act or failure to act of any other party or to declare any other party in
default, irrespective of how long such failure continues, shall not constitute a
waiver by such first party of its rights hereunder.

 

ARTICLE XXXII

INSOLVENCY FUNDS EXCLUSION

 

This Agreement excludes all liability arising by contract, operation of law, or
otherwise from the Company’s participation or membership, whether voluntary or
involuntary in any Insolvency Fund. For the purpose of this Agreement
“Insolvency Fund” includes any guarantee fund, insolvency fund, plan, pool,
association, fund or other arrangement, howsoever denominated, established or
governed, which provides for any assessment of or payment or assumption by the
Company of part or all of any claim, debt, charge, fee or other obligation of an
insurer or reinsurer, or its successors or assigns, which has been declared by
any competent authority to be insolvent, or which is otherwise deemed unable to
meet any claim, debt, charge, fee or other obligation in whole or in part.

 

17



--------------------------------------------------------------------------------

ARTICLE XXXIII

MISCELLANEOUS PROVISIONS

 

Headings used herein are not a part of this Agreement and shall not affect the
terms hereof. The attached Schedules A, B, C, D and E are a part of this
Agreement.

 

This Agreement may be executed by the parties hereto in any number of
counterparts, and by each of the parties hereto in separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.

 

All notices and communications hereunder shall be in writing and shall become
effective when received. Any written notice shall be by either certified or
registered mail, return receipt requested, or overnight delivery service
(providing for delivery receipt) or delivered by hand. All notices or
communications under this Agreement shall be addressed as follows:

 

If to the Company:

 

The Mutual Life Insurance Company of New York

1740 Broadway

New York, NY 10019

 

Attention: Chief Actuary

 

with a copy to:

 

The Mutual Life Insurance Company of New York

1740 Broadway

New York, NY 10019

 

Attention: General Counsel

 

If to the Reinsurer:

 

Centre Life Reinsurance Limited

Cumberland House

One Victoria Street

Hamilton, HM 11

Bermuda

 

Attention: President

 

 

18



--------------------------------------------------------------------------------

ARTICLE XXXIV

DAC TAX

 

The Company and the Reinsurer hereby agree to the following pursuant to Section
1.848-2(g)(8) of the Income Tax Regulation issued December 1992, under Section
848 of the Internal Revenue Code of 1986, as amended (the “Code”). This election
shall be effective for 1997 and for all subsequent taxable years for which this
Agreement remains in effect:

 

1. The term “party” will refer to either the Company or the Reinsurer as
appropriate.

 

2. The terms used in this Article are defined by reference to Regulation 1.848-2
in effect December 1992.

 

3. The party with the net positive consideration for this Agreement for each
taxable year will capitalize specified policy acquisition expenses with respect
to this Agreement without regard to the general deductions limitation of Section
848(c)(1) of the Code.

 

4. Both parties agree to exchange information pertaining to the amount of net
consideration under this Agreement each year to ensure consistency or as
otherwise required by the Internal Revenue Service.

 

5. The Reinsurer will submit a schedule to the Company by April 1, of each year
of its calculation of the net consideration for the preceding calendar year.
This schedule of calculations will be accompanied by a statement stating that
the Reinsurer will report such net consideration in its tax return for the
preceding calendar year.

 

6. The Company may contest such calculation by providing an alternative
calculation to the Reinsurer by May 1 of the year following the end of the
taxable year. If the Company does not notify the Reinsurer by May 1, the net
considerations reported in the respective tax returns will be the value as
defined in item 5 above.

 

7. If the Company contests the Reinsurer calculation of the net consideration,
the parties will act in good faith to reach an agreement on the correct amount
within thirty (30) days of the date the Company submits its alternative
calculation. If the Company and the Reinsurer reach agreement on an amount of
the net consideration, each party shall report such amount in their respective
tax returns for the previous calendar year.

 

ARTICLE XXXV

PROGRAM OF INTERNAL REPLACEMENT

 

Should the Company, its affiliates, successors or assigns, initiate a Program of
Internal Replacement, as defined below, that would include any of the Reinsured
Policies hereunder, the Company will immediately notify the Reinsurer. For each
Reinsured Policy hereunder that has been replaced under a Program of Internal
Replacement, the Reinsurer shall have the option, at its sole discretion, of
either treating the Reinsured Policies as recaptured or continuing reinsurance
on the new policy under this Agreement.

 

The term “Program of Internal Replacement” shall mean any program offered to a
class of policy owners in which a policy is exchanged for another policy, not
reinsured under this Agreement, which is written by the Company, its affiliates,
successors or assigns. For purposes of this paragraph, a Program of Internal
Replacement includes new policies made or issued either:

 

  (a) in compliance with the terms of the original policy or

 

  (b) without the same new underwriting information that the Company would
obtain in the absence of the original policy, without a suicide exclusion period
or contestable period of equal duration as those contained in new issues by the
Company, or without the payment of the same commissions in the first policy year
that the Company would have paid in the absence of the original policy.

 

19



--------------------------------------------------------------------------------

ARTICLE XXXVI

REINSURANCE

 

Subsequent to the Inception Date, the Company shall not change, alter or amend
any reinsurance arrangements that were in place on the Inception Date with
respect to the Reinsured Policies without the prior written consent of the
Reinsurer provided, however that the Company shall be permitted to make such
changes or amendments which would not increase the financial exposure or
liability of the Reinsurer under this Agreement, without obtaining the prior
written consent of the Reinsurer.

 

Notwithstanding the foregoing, subsequent to the Inception Date, the Company
shall not enter into any reinsurance arrangements or commute any reinsurance
arrangements that were in place on the Inception Date with respect to the
Reinsured Policies without the prior written consent of the Reinsurer.

 

ARTICLE XXXVII

WAR EXCLUSION

 

No liability shall attach hereto in respect of any Ultimate Net Loss which is
occasioned by war, invasion, hostilities, acts of foreign enemies, civil war,
rebellion, insurrection, military or usurped power, or martial law or
confiscation by order of any government or public authority.

 

Nevertheless, this Article shall not be construed to apply to Ultimate Net Loss
occasioned by riots, strikes, civil commotion, vandalism, malicious damage,
including acts committed by agents of any government, party or faction engaged
in war, hostilities or other warlike operation, provided such agents are acting
secretly and not in connection with any operations of military or naval armed
forces.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, in duplicate,

 

Executed this              day of             , 1997

 

The Mutual Life Insurance Company of New York

By:    

Name:

   

Title:

   

 

Executed this              day of             , 1997

 

Centre Life Reinsurance Limited

By:    

Name:

   

Title:

   

 

21